
	

113 HR 1786 : National Windstorm Impact Reduction Act Reauthorization of 2014
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1786
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To reauthorize the National Windstorm Impact Reduction Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Windstorm Impact Reduction Act Reauthorization of 2014.
		2.Definitions
			(a)DirectorSection 203(1) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15702(1)) is
			 amended by striking Director of the Office of Science and Technology Policy and inserting Director of the National Institute of Standards and Technology.
			(b)LifelinesSection 203 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15702) is further
			 amended—
				(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
				(2)by inserting after paragraph (1) the following new paragraph:
					
						(2)LifelinesThe term lifelines means public works and utilities, including transportation facilities and infrastructure, oil and
			 gas pipelines, electrical power and communication facilities and
			 infrastructure, and water supply and sewage treatment facilities..
				3.National Windstorm Impact Reduction ProgramSection 204 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703) is amended—
			(1)by striking subsections (a), (b), and (c) and inserting the following:
				
					(a)EstablishmentThere is established the National Windstorm Impact Reduction Program, the purpose of which is to
			 achieve major measurable reductions in the losses of life and property
			 from windstorms through a coordinated Federal effort, in cooperation with
			 other levels of government, academia, and the private sector, aimed at
			 improving the understanding of windstorms and their impacts and developing
			 and encouraging the implementation of cost-effective mitigation measures
			 to reduce those impacts.
					(b)Responsibilities of program agencies
						(1)Lead agencyThe National Institute of Standards and Technology shall have the primary responsibility for
			 planning and coordinating the Program. In carrying out this paragraph, the
			 Director shall—
							(A)ensure that the Program includes the necessary components to promote the implementation of
			 windstorm risk reduction measures by Federal, State, and local
			 governments, national standards and model building code organizations,
			 architects and engineers, and others with a role in planning and
			 constructing buildings and lifelines;
							(B)support the development of performance-based engineering tools, and work with appropriate groups to
			 promote the commercial application of such tools, including through
			 wind-related model building codes, voluntary standards, and construction
			 best practices;
							(C)request the assistance of Federal agencies other than the Program agencies, as necessary to assist
			 in carrying out this Act;
							(D)coordinate all Federal post-windstorm investigations; and
							(E)when warranted by research or investigative findings, issue recommendations to assist in informing
			 the development of model codes, and provide information to Congress on the
			 use of such recommendations.
							(2)National Institute of Standards and TechnologyIn addition to the lead agency responsibilities described under paragraph (1), the National
			 Institute of Standards and Technology shall be responsible for carrying
			 out research and development to improve model building codes, voluntary
			 standards, and best practices for the design, construction, and retrofit
			 of buildings, structures, and lifelines.
						(3)National science foundationThe National Science Foundation shall support research in—
							(A)engineering and the atmospheric sciences to improve the understanding of the behavior of windstorms
			 and their impact on buildings, structures, and lifelines; and
							(B)economic and social factors influencing windstorm risk reduction measures.
							(4)National Oceanic and Atmospheric AdministrationThe National Oceanic and Atmospheric Administration shall support atmospheric sciences research to
			 improve the understanding of the behavior of windstorms and their impact
			 on buildings, structures, and lifelines.
						(5)Federal emergency management agencyThe Federal Emergency Management Agency shall—
							(A)support—
								(i)the development of risk assessment tools and effective mitigation techniques;
								(ii)windstorm-related data collection and analysis;
								(iii)public outreach and information dissemination; and
								(iv)promotion of the adoption of windstorm preparedness and mitigation measures, including for
			 households, businesses, and communities, consistent with the Agency’s
			 all-hazards approach; and
								(B)work closely with national standards and model building code organizations, in conjunction with the
			 National Institute of Standards and Technology, to promote the
			 implementation of research results and promote better building practices
			 within the building design and construction industry, including
			 architects, engineers, contractors, builders, and inspectors.;
			(2)by redesignating subsection (d) as subsection (c), and by striking subsections (e) and (f); and
			(3)by inserting after subsection (c), as so redesignated, the following new subsections:
				
					(d)Budget activitiesThe Director of the National Institute of Standards and Technology, the Director of the National
			 Science Foundation, the Director of the National Oceanic and Atmospheric
			 Administration, and the Director of the Federal Emergency Management
			 Agency shall each include in their agency’s annual budget request to
			 Congress a description of their agency’s projected activities under the
			 Program for the fiscal year covered by the budget request, along with an
			 assessment of what they plan to spend on those activities for that fiscal
			 year.
					(e)Interagency Coordinating Committee on Windstorm Impact Reduction
						(1)EstablishmentThere is established an Interagency Coordinating Committee on Windstorm Impact Reduction, chaired
			 by the Director.
						(2)MembershipIn addition to the chair, the Committee shall be composed of—
							(A)the heads of—
								(i)the Federal Emergency Management Agency;
								(ii)the National Oceanic and Atmospheric Administration;
								(iii)the National Science Foundation;
								(iv)the Office of Science and Technology Policy; and
								(v)the Office of Management and Budget; and
								(B)the head of any other Federal agency the chair considers appropriate.
							(3)MeetingsThe Committee shall meet not less than 2 times a year at the call of the Director of the National
			 Institute of Standards and Technology.
						(4)General purpose and dutiesThe Committee shall oversee the planning and coordination of the Program.
						(5)Strategic planThe Committee shall develop and submit to Congress, not later than one year after the date of
			 enactment of the National Windstorm Impact Reduction Act Reauthorization of 2014, a Strategic Plan for the Program that includes—
							(A)prioritized goals for the Program that will mitigate against the loss of life and property from
			 future windstorms;
							(B)short-term, mid-term, and long-term research objectives to achieve those goals;
							(C)a description of the role of each Program agency in achieving the prioritized goals;
							(D)the methods by which progress towards the goals will be assessed; and
							(E)an explanation of how the Program will foster the transfer of research results into outcomes, such
			 as improved model building codes.
							(6)Progress reportNot later than 18 months after the date of enactment of the National Windstorm Impact Reduction Act Reauthorization of 2014, the Committee shall submit to the Congress a report on the progress of the Program that includes—
							(A)a description of the activities funded under the Program, a description of how these activities
			 align with the prioritized goals and research objectives established in
			 the Strategic Plan, and the budgets, per agency, for these activities;
							(B)the outcomes achieved by the Program for each of the goals identified in the Strategic Plan;
							(C)a description of any recommendations made to change existing building codes that were the result of
			 Program activities; and
							(D)a description of the extent to which the Program has incorporated recommendations from the Advisory
			 Committee on Windstorm Impact Reduction.
							(7)Coordinated budgetThe Committee shall develop a coordinated budget for the Program, which shall be submitted to the
			 Congress at the time of the President’s budget submission for each fiscal
			 year..
			4.National Advisory Committee on Windstorm Impact ReductionSection 205 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15704) is amended to
			 read as follows:
			
				205.National Advisory Committee on Windstorm Impact Reduction
					(a)In generalThe Director of the National Institute of Standards and Technology shall establish an Advisory
			 Committee on Windstorm Impact Reduction, which shall be composed of at
			 least 7 members, none of whom may be employees of the Federal Government,
			 including representatives of research and academic institutions, industry
			 standards development organizations, emergency management agencies, State
			 and local government, and business communities who are qualified to
			 provide advice on windstorm impact reduction and represent all related
			 scientific, architectural, and engineering disciplines. The
			 recommendations of the Advisory Committee shall be considered by Federal
			 agencies in implementing the Program.
					(b)AssessmentsThe Advisory Committee on Windstorm Impact Reduction shall offer assessments on—
						(1)trends and developments in the natural, engineering, and social sciences and practices of windstorm
			 impact mitigation;
						(2)the priorities of the Program’s Strategic Plan;
						(3)the coordination of the Program; and
						(4)any revisions to the Program which may be necessary.
						(c)CompensationThe members of the Advisory Committee established under this section shall serve without
			 compensation.
					(d)ReportsAt least every 2 years, the Advisory Committee shall report to the Director on the assessments
			 carried out under subsection (b) and its recommendations for ways to
			 improve the Program.
					(e)CharterNotwithstanding section 14(b)(2) of the Federal Advisory Committee Act (5 U.S.C. App.), the
			 Advisory Committee shall not be required to file a charter subsequent to
			 its initial charter, filed under section 9(c) of such Act, before the
			 termination date specified in subsection (f) of this section.
					(f)TerminationThe Advisory Committee shall terminate on September 30, 2016.
					(g)Conflict of interestAn Advisory Committee member shall recuse himself from any Advisory Committee activity in which he
			 has an actual pecuniary interest..
		5.Authorization of appropriationsSection 207 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15706) is amended to
			 read as follows:
			
				207.Authorization of appropriations
					(a)Federal Emergency Management AgencyThere are authorized to be appropriated to the Federal Emergency Management Agency for carrying out
			 this title—
						(1)$5,332,000 for fiscal year 2014; and
						(2)$5,332,000 for fiscal year 2015.
						(b)National Science FoundationThere are authorized to be appropriated to the National Science Foundation for carrying out this
			 title—
						(1)$9,682,000 for fiscal year 2014; and
						(2)$9,682,000 for fiscal year 2015.
						(c)National Institute of Standards and TechnologyThere are authorized to be appropriated to the National Institute of Standards and Technology for
			 carrying out this title—
						(1)$4,120,000 for fiscal year 2014; and
						(2)$4,120,000 for fiscal year 2015.
						(d)National Oceanic and Atmospheric AdministrationThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration for
			 carrying out this title—
						(1)$2,266,000 for fiscal year 2014; and
						(2)$2,266,000 for fiscal year 2015..
		
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
